Citation Nr: 1022358	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Whether a June 19, 2008 decision of the Board of Veterans' 
Appeals (Board), which denied a claim for entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 
1970. 

This matter comes before the Board on motion by the Veteran 
alleging CUE in a Board decision issued on June 19, 2008.

By letter dated November 28, 2008, the Veteran was advised 
that his CUE motion was placed on the Board's docket, and 
that the rules relating to CUE motions could be found at 38 
U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-11.


FINDINGS OF FACT

1.  A June 19, 2008 Board decision denied entitlement to 
service connection for PTSD.

2.  The Board's June 19, 2008, decision was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations. 


CONCLUSION OF LAW

The Board did not commit CUE in its June 19, 2008 decision by 
denying entitlement to service connection for PTSD.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement received in November 2008, the Veteran alleged 
clear and unmistakable errors in the Board's June 19, 2008 
decision that denied entitlement to service connection for 
PTSD.

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision. 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1406.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  Non- specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the pleading 
requirements, and must be dismissed.  Id.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision. 38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).  However, to warrant revision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  Furthermore, there are certain enumerated 
examples of situation that are not considered CUE which 
includes the following:

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

Additionally, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1404(d).

The above-cited regulatory authority was promulgated with the 
intent to adopt the CUE standard as set forth by the Court.  
See 63 Fed. Reg. 27534, 27536 (1998).  The Board may, 
therefore, rely on the prior precedential decisions of the 
Court as to what exactly constitutes a valid claim of CUE.

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for CUE to exist, (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error'."  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the June 2008 decision, the Board denied entitlement to 
service connection for PTSD, finding that the stressors cited 
had not been verified or were not verifiable with the 
information provided.  

At the time of the June 2008 Board decision that denied 
entitlement to service connection for PTSD, the law provided 
that to establish service connection in general, there must 
be evidence that establishes that a particular disease or 
injury, resulting in disability, was incurred coincident with 
the Veteran's military service.  See 38 U.S.C. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The evidence of record at the time of the June 2008 Board 
decision consisted of the Veteran's service treatment 
records, and post-service private treatment records.  The 
Veteran had been diagnosed with and treated for PTSD.  The 
Board did not dispute this fact.

The Veteran contends that the Board misinterpreted his 
statements and "recorded them incorrectly", specifically 
regarding his claimed stressors.

The Veteran described his claimed stressors in written 
statements and during testimony at his May 2008 Board 
hearing.  

In an April 2005 stressor statement, the Veteran reported 
participating in a convoy when a strong blast occurred and 
the windshield of his truck was blown out.  He did not 
specify any date or location for this incident, stating only 
that it occurred between March and November 1970.

In an April 2006 statement, the Notice of Disagreement to a 
rating decision for unrelated claims, the Veteran wrote, 
"you cannot visualize how traumatic it is to have rockets 
launched inside your compound never knowing when one will 
find you, every night the fear of loss of life exists for you 
and your comrades."  The Veteran did not further elaborate 
on these rocket attacks in terms of date, location, or unit 
to which he was assigned.

Also in the April 2006 statement, the Veteran reported flying 
home in November 1970 to the United States from Vietnam 
through a typhoon that diverted the flight to Oakland.  He 
provided no flight information or confirmation that he was on 
any such flight.

In an August 2006 statement, he reported hitchhiking a ride 
on a truck to his unit in the Mekong Delta with an unknown 
driver.  He reported seeing a Vietnamese civilian on a 
bicycle being run over by the truck, the driver of which 
refused to stop the truck or go back.  He gave no specific 
details such as date, location, or assigned unit for this 
claimed stressor.

In the same August 2006 statement, the Veteran referred to an 
incident in which a fellow soldier, "J.G.", shot an 
"R.O.C." who was trying to steal equipment and that he 
later saw the dead body.  He reported that this occurred 
while on temporary duty outside of his unit at Long Bien.  He 
provided no date for this incident.

During the May 2008 videoconference hearing, the Veteran 
cited five stressors, to include witnessing a fellow soldier 
run over a Vietnamese civilian, witnessing fellow soldiers 
mistreat the body of a dead soldier, being involved in or 
witnessing the aftermath of attacks on a truck convoy, 
serving on guard duty in Vietnam, and passing through a 
typhoon on a flight from Vietnam to the United States.

The Veteran elaborated before the Board on his alleged 
assignment to graves registration detail for 10 days during 
the January 1970 "unnamed campaign" cited on his DD 214.  
There is no reference to this graves registration assignment 
in the Veteran's service personnel records.

The Veteran's representative argues that the Board should 
have interpreted the Veteran's statements regarding incoming 
rocket and mortar attacks in such a way to find that the 
attacks occurred between January 2, 1970 and March 2, 1970, 
while the Veteran was allegedly on a temporary duty 
assignment to Long Bien.  However, the Veteran never cited 
any dates or locations for any alleged rocket attacks prior 
to the Board's June 2008 decision.  The April 2006 statement 
includes no such detailed information regarding the cited 
rocket attacks.  The Veteran made no reference to rocket 
attacks when testifying before the Board in May 2008.  

Indeed, the Veteran and his representative only specified 
that rocket attacks occurred in Long Bien during January or 
February 1970 after the Board had issued its decision.  As 
described above, for a claim of CUE, only the facts as 
presented at the time of the decision are relevant.  The RO 
sent letters to the Veteran requesting more specific 
information regarding his stressors in June 2004 and June 
2007, and the Veteran was afforded a videoconference hearing 
before a Board member in May 2008.  The Veteran was provided 
ample opportunity to give specific details such as date and 
location for each of his stressors before the Board issued 
its decision on June 19, 2008.  At the time of the Board's 
decision, none of the Veteran's claimed stressors had been 
verified and none were verifiable with the information 
available.

Given this evidence, the Board finds that it applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  There is no basis to find that it was 
unreasonable for the Board to afford the evidence which 
indicated that the Veteran's stressors were unverifiable more 
probative value than the unconfirmed contentions of the 
Veteran.  Based on the foregoing, there is no evidence of an 
"undebatable" error, which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Id.  Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by the Board to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The appellant's claim that the June 2008 
Board decision was clearly and unmistakably erroneous must 
therefore be denied.  38 C.F.R. § 3.105(a).

In reaching this decision, the Board has considered the 
Veteran's representative's argument that the June 2008 Board 
decision contained CUE because it failed to further develop 
the Veteran's cited stressors.  However, a review of the 
claims file indicates that the Board's discussion of the 
Veteran's claimed stressors was thorough and complete based 
upon the information available at the time of the decision.  
Additional and modified details offered by the Veteran 
several months after the June 2008 Board decision are not a 
basis for CUE, as they were not facts available at the time 
of the decision.  As stated above, the Veteran had ample time 
before the decision to give specific details for attempted 
verification of his claimed stressors.

On this record, the Board cannot conclude that its June 19, 
2008 decision was the product of CUE.  In this respect, the 
Board's June 19, 2008 decision applied the correct statutory 
and regulatory provisions then in effect to the correct and 
relevant facts.  The evidence of record at that time 
contained descriptions of several stressors that lacked 
specific details regarding unit, date, and location.  

The Board acknowledges that the evidence of record at the 
time of the June 2008 Board decision may have triggered some 
duty to assist in verification of claimed combat service and 
stressors under the controlling VA instructions at the time.  
See Manual M21- 1 Change 415 (January 15, 1986).  However, 
VA's failure in the duty to assist cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Overall, the Board finds no evidence of a factual or legal 
error which is "undebatable" error such that, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Rather, the Board finds that the Veteran 
is expressing disagreement with how the Board weighed or 
evaluated the evidence in its June 19, 2008 decision.  Any 
allegations regarding how the Board weighed or evaluated the 
facts of the case in June 2008 cannot form the basis of a CUE 
claim.  38 C.F.R. § 20.1404(d)(3).  See Russell, 3 Vet. App. 
at 313-14 (1992) (en banc) ("In order for there to be a 
valid claim of [CUE], . . . the claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated").

The record demonstrates that the June 19, 2008 Board decision 
denied entitlement to service connection for PTSD based upon 
a determination that the Veteran cited stressors that had not 
been verified or were unverifiable, upon which a valid 
diagnosis could not be based.  This decision represented a 
reasonable application of the known facts to the law then in 
existence.

In summary, the Veteran has not identified any specific 
finding or conclusion in the June 2008 Board decision which 
was undebatably erroneous.  The record does not reveal any 
kind of error of fact or law in the June 2008 Board decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, the criteria for a finding of CUE 
have not been met and the Veteran's motion to revise or 
reverse the June 2008 Board decision must be denied.

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error. VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the Veteran has 
set forth the alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and why he 
believes the result would have been manifestly different but 
for the alleged error. Consequently, the Veteran has at least 
met the pleading requirements of the revised 38 C.F.R. § 
20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.


ORDER

The motion alleging CUE in the Board's June 19, 2008 decision 
is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


